Title: The American Commissioners to the Committee for Foreign Affairs, 18 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Committee for Foreign Affairs


Gentlemen,
Passy, Dec. 18. 1777.
Since our last of Nov. 30, a Copy of which is herewith sent you, we received your Dispatches of Oct. 6. from York Town. They came to us by a Packet from Boston, which brought the great News of Burgoynes Defeat and Surrender, News that apparently occasion’d as much general Joy in France, as if it had been a Victory of their own Troops over their own Enemies; such is the universal warm and sincere Goodwill and Attachment to us and our Cause in this Nation.
We took the Opportunity of pressing the Ministry by a short Memorial to the Conclusion of our propos’d Treaty which had so long lain under their Consideration, and been from time to time postponed: A Meeting was had accordingly on friday the 12th Inst. in which some Difficulties were mention’d and remov’d, some Explications ask’d and given, to Satisfaction. As the Concurrance of Spain is necessary, we were told, that a Courier should be dispatch’d the next Day to obtain it, which we are since assured was done; and in three Weeks from the Time the Answer is expected.
On signifying to the Ministry the Importance it might be of at this Juncture, when probably Britain would be making somePropositions of Accomodation, that the Congress should be inform’d explicitly, what might be expected from France and Spain, M. Gerard, one of the Secretaries, came Yesterday to inform us by order of the King, that after long and full Consideration of our Affairs and Propositions in Council, it was decided and his Majesty was determined to acknowledge our Independence and make a Treaty with us of Amity and Commerce; that in this Treaty no Advantage would be taken of our present Situation to obtain Terms from us which otherwise would not be convenient for us to agree to, his Majesty desiring that the Treaty once made should be durable, and our Amity subsist forever, which could not be expected if each Nation did not find its Interest in the Continuance as well as in the Commencement of it. It was therefore his Intention that the Terms of the Treaty should be such as we might be willing to agree to, if our State had been long since established, and in the fullness of Strength and Power, and such as we shall approve of when that time shall come. That his Majesty was fix’d in his Determination, not only to acknowledge but to support our Independence, by every means in his Power. That in doing this he might probably be soon engag’d in War, with all the Expences, Risque and Damage usually attending it; yet he should not expect any Compensation from us on that Account, nor pretend that he acted wholly for our Sakes, since besides his real Goodwill to us and our Cause, it was manifestly the Interest of France that the Power of England should be diminish’d by our Separation from it. He should moreover not so much as insist, that if he engag’d in a War with England on our Account we should not make a separate Peace, he would have us be at full Liberty to make a peace for ourselves, whenever good and advantageous Terms were offered to us: The only Condition he should require and rely on would be this, that we in no Peace to be made with England should give up our Independency, and return to the Obedience of that Government. That as soon as the Courier return’d from Spain with the Concurrence expected, the Affair would be proceeded in and concluded; and of this we might give the Congress the strongest Assurances in our Dispatches, only cautioning them to keep the whole for the present a dead Secret, as Spain had three Reasons for not immediately declaring; her Money Fleet not yet come home; her Brasil Army and Fleet the same; and her Peace with Portugal not yet quite compleated; but these Obstacles would probably soon be removed. We answered, that in what had been communicated to us, we perceiv’d and admir’d equally the King’s magnanimity and his Wisdom; That he would find us faithful and firm Allies, and we wish’d with his Majesty that the Amity between the two Nations might be eternal. And mentioning that Republicks were usually steady in their Engagements, for Instance the Swiss Cantons, the Secretary remarked, that France had been as steady with Regard to them two hundred Years having pass’d since their first Alliance for 50 Years had commenc’d, which had been renew’d from time to time and such had been her uniform good Faith towards them that as it appear’d in the last renewal, the Protestant Cantons were free from their ancient Prejudices and Suspicions and join’d readily with the rest in the League, of which we herewith send you a Copy.
It is sometime since we obtain’d a Promise of an additional Aid of three Millions of Livres, which we shall receive in January. Spain we are told will give an equal Sum but finding it inconvenient to remit here, she purposes sending it from the Havana in specie to the Congress. What we receive here will help to get us out of Debt.

Our Vessels laden with Supplies have by various means been delay’d, particularly by fear of falling into the Hands of the English cruizing Ships, who swarm in the Bay and Channel. At length it is resolv’d they shall sail together, as they are all provid’d for Defence, and we have obtain’d a King’s Ship to convoy them out of the Channel, and we hope quite to America. They will carry we think to the amount of £70,000 Sterling and sail in a few Days. Also, in Consideration of the late frequent Losses of our Dispatches and the Importance of the present, we have apply’d for and obtain’d a Fregate to carry them. These extraordinary Favours, of a Nature provoking to Great Britain, are marks of the Sincerity of this Court, and seem to demand the Thanks of the Congress.
We have accepted 5 bills drawn on us by the President, in favour of some return’d Officers, and shall pay them punctually. But as we receive no Remittances for our Support, and the Cargo in the Amphitrite is claimed from us by M. Beaumarchais and we are not certain that we can keep it, we hope Congress will be sparing in their Drafts, except for the Interest mentioned in our former Letters, of which we now repeat the Assurances of payment: Otherwise we may be much embarrassed and our situation renderd very uncomfortable.
It is said the French Embassador at London has desired to be recalled, being affronted there, where the late News from America has created a violent Ferment. There is also a Talk here of Lord Stormont’s recall. The Stocks in England fall fast; and on both sides there is every Appearance of an approaching War.
Being informed by the concurring Reports of many who had escaped, that our People, Prisoners in England are treated with great Inhumanity, we have written a Letter of Expostulation on the Subject to Lord North, which is sent over by a Person express, whom we have instructed to visit the Prisons, and (under the Directions of Mr. Hartley) to relieve as much as may be the most necessitous. We shall hereafter acquaint you with the Result. The Expences we are put to by those who get to us are very considerable.
The Supplies now going out from hence, and what we have sent and are sending from Spain, tho’ far short of your Orders (which we have executed as far as we are able) will we hope, with private Adventures encourag’d by us, and others, put you into pretty good Circumstances as to Clothing, Arms, &c. if they arrive: And we shall continue to send, as Ability and Opportunity may permit. Please to present our Duty to the Congress, and believe us, with sincere Esteem, Gentlemen, Your most obedient humble Servants
B. FranklinSilas DeaneArthur Lee
